Quinn, J.
July 31, 1970, plaintiffs filed a class action complaint against defendant alleging that *728defendant operated its manufacturing plant in a manner that created air and noise pollution and a fire hazard in violation of city and county ordinances and that the operation constituted a nuisance. Plaintiffs further alleged that as a direct and proximate result of the maintenance of the nuisance, they suffered physical discomfort, annoyance, inconvenience, loss of the peaceful enjoyment of their home, and irreparable damage to their health. Plaintiffs sought injunctive relief and damages.
As the result of interrogatories served on defendant by plaintiffs, they learned of and identified certain documents in defendant’s possession. These documents consisted of letters, reports, memoranda, and studies, all prepared prior to this litigation for defendant by its air pollution consultants concerning air pollution problems at defendant’s plant. Plaintiffs then moved under GCR 1963, 310 for production of these documents on the basis that they contained relevant material evidence which might be utilized in whole or in part by defendant at trial. Following oral argument and consideration of briefs, the trial court denied plaintiffs’ motion in an extensive opinion which was implemented by an order of denial. On leave granted, plaintiffs appeal.
The grant or denial of the discovery sought by plaintiffs was discretionary with the trial court, Covington Mutual Insurance Co v Copeland, 382 Mich 109, 111 (1969). This discretion can be moved only by "cause shown”, Covington, supra.
Discretion and abuse thereof are defined in Spalding v Spalding, 355 Mich 382, 384-385 (1959):
"The term discretion itself involves the idea of choice, of an exercise of the will, of a determination made between competing considerations. In order to have an *729'abuse' in reaching such determination, the result must be so palpably and grossly violative of fact and logic that it evidences not the exercise of will but perversity of will, not the exercise of judgment but defiance thereof, not the exercise of reason but rather of passion or bias.”
The determinative question on this appeal is not whether we accept the reasons advanced by the trial judge for denial of the discovery sought. The question is, was his determination and the result "so palpably and grossly violative of fact and logic that it evidences not the exercise of will but perversity of will, not the exercise of judgment but defiance thereof, not the exercise of reason but rather of passion or bias”? The record, briefs, and oral argument fail to persuade us that this denial of discovery can be so characterized. This conclusion obviates discussion of the other issues raised by this appeal.
Affirmed with costs to defendant.
Bronson, J., concurred.